Citation Nr: 0107858	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the October 18, 1982 rating decision, wherein the 
RO denied entitlement to service connection for a disability 
of the right knee constituted clear and unmistakable error 
(CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs









ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from May 1996 and January 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In May 1996 the RO held that CUE was not committed in the 
October 18, 1982 rating decision wherein it denied 
entitlement to service connection for a disability of the 
right knee.  

In July 1997 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.  The Board also found that the veteran's 
representative had filed a notice of disagreement with the 
May 1996 rating decision, and referred the matter to the RO.  
A timely appeal was received after the RO issued a statement 
of the case on the CUE claim in January 2000.

In January 2000 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.

The issue of entitlement to service connection for a 
disability of the right knee on a de novo basis is addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The October 18, 1982 rating decision wherein the RO 
denied entitlement to service connection for a disability of 
the right knee was not appealed; a claim of CUE in the 
decision to deny service connection was initially filed in 
1996.

2.  The rating decision of October 18, 1982 wherein the RO 
denied entitlement to service connection for a disability of 
the right knee did not contain any kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

3.  The Board in July 1997 declined to reopen the claim of 
entitlement to service connection for a disability of the 
right knee.

4.  The evidence regarding a disability of the right knee 
received since the July 1997 Board decision bears directly or 
substantially upon the issue at hand, is not essentially 
duplicative or cumulative in nature, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 18, 1982 rating decision wherein the RO 
denied entitlement to service connection for a disability of 
the right knee did not constitute CUE.  38 U.S.C.A. §§ 310, 
311, 353, 4005 (in effect in 1982); 38 C.F.R. §§ 3.1(q), 
3.103, 3.104, 3.105, 19.114, 19.117, 19.118, 19.127, 19.129, 
19.192 (1982). 

2.  Evidence received since July 1997 decision wherein the 
Board declined to reopen the veteran's claim of entitlement 
to service connection for a disability of the right knee is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the October 18, 1982 rating 
decision wherein the RO denied 
entitlement to service connection for a 
disability of the right knee constituted 
CUE.

Factual background

The RO received the veteran's claim for service connection 
for a right knee disability in August 1982.  He identified 
the right knee disability as chondromalacia and reported only 
treatment during service.  The RO obtained his service 
medical records and had a VA examination which was conducted 
in September 1982.  The service medical records showed 
grating of both knees early in 1968, and a negative medical 
examination in 1971 that was followed by knee pain complaints 
late in 1974 and again late in 1975.  A history of high 
school injury was noted late in 1976 with x-ray showing 
bipartite patella and a long history of chondromalacia of 
both knees was reported on a 1977 medical examination.  A 
hospital report late in 1980 noted the veteran's history of 
bilateral knee pain that was diagnosed as chondromalacia 
since high school.  He was eventually found unfit for further 
service on account of knee disability that included post 
chondromalacia, left greater than the right. 

The VA examiner was told of pain in and swelling of both 
knees beginning in service.  The examiner found the right 
knee was stable with no tenderness, negative drawer and 
McMurray tests, flexion to 140 degrees and normal right lower 
extremity muscle strength.  X-ray was read as showing a 
bipartite right patella.  The diagnosis for the right knee 
was bipartite patella.  The veteran did not report any 
medical treatment and listed chondromalacia, left more than 
right, among his present complaints.

On October 18, 1982, the RO considered this evidence in 
finding that the veteran's preexisting congenital defect of 
bipartite right patella was not aggravated in service.  

The RO letter dated in October 1982 provided the veteran 
notice of this determination.  This letter, which advised him 
that service connection was granted for a disability of the 
left knee, was sent to his address of record.

The veteran was next heard from regarding a right knee 
disability in October 1992 when he sought to reopen the claim 
for service connection.  Early in 1996 he asserted that the 
RO committed CUE in the October 1982 rating decision when it 
did not apply the presumption of aggravation or explain why 
it was not applied.  In essence he argued that reasons and 
bases were not presented for the findings and conclusions.  
At a RO hearing in 1996 the veteran said he received notice 
in 1982 and tried to follow up, but received no response from 
the RO (T 2).  The representative argued in February 2000 
that the October 1982 decision did not observe the 
presumption of soundness, that a medical expert did establish 
aggravation of a bilateral knee condition, and that a timely 
notice of disagreement was made on the issue.


Criteria

Initially, the Board notes that the October 18, 1982 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 in effect on October 18, 1982.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on October 18, 1982.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 


(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1982.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1982.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.


(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1982).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306 
(1982).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1982).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1982).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1982).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 29 (§ 19.129).  38 C.F.R. § 19.192 (1982).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.117 (1982).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.129 
(1982).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.118 
(1982)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.127 
(1982).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.114 (1982).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

The Board has not overlooked the potential application of the 
recently enacted Veterans Claims Assistance Act of 2000 [Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)], but finds the record 
is adequate for a determination on this matter.

The Board notes that the review is limited to evidence of 
record at the time of the challenged RO decision as applied 
to the then-extant provisions of law with respect to the 
presumptions of sound condition and aggravation.  

In essence, the appellant argues that the RO in October 1982 
committed CUE when it failed to grant service connection for 
a disability of the right knee based on aggravation having 
had before it service medical records and a current VA 
examination. 

Initially, the Board believes it is important to recognize 
what constitutes clear and unmistakable error and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  For example, 
changed diagnosis, failure to fulfill the duty to assist and 
a disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  He was issued a letter 
in October 1982 that provided the essential elements of 
notice as contemplated in the regulations then in effect.  
His testimony appeared rather equivocal as to the nature of 
contact with VA he recalled after receiving the decision 
notice.  However, the notice letter explained that a written 
notice of disagreement was necessary to begin the appeal 
process.  That element not having been completed, the 1982 
decision became final.  

There were no formal "reasons and bases" requirement placed 
on the RO at the initial notice stage or elsewhere in the 
extant regulatory framework.  

The Board finds that the record does not disclose any basis 
for rendering the 1982 decision nonfinal in the absence of 
CUE on account of grave procedural error, or to apply the 
doctrine of equitable tolling.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision through CUE or submission of new 
and material evidence.  The Board observes that Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) created a nonstatutory 
means to obtain review of a previously denied claim, holding 
that while a breach of the duty to assist is not the type of 
error that can provide the basis for a CUE claim in 
accordance with this Court's case law, in cases of grave 
procedural error, RO or Board decisions are not final for 
purposes of direct appeal.  Id. at 1333.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

The correct facts of record as they were known at the time of 
the RO's October 1982 decision revealed that during active 
duty the veteran manifested symptoms of both knees linked to 
injury reported to have existed prior to service.  The record 
showed he manifested such symptoms for years prior to being 
evaluated in 1980 for medical board purposes.  

The information obtained in service included orthopedic 
evaluation.  The history and assessment of his knees after 
treatment formed the basis for the medical board 
determination that chondromalacia had not existed prior to 
service.  The RO reviewed the service medical records and had 
the veteran examined.  The examination did find bipartite 
patella but it did not find right knee chondromalacia as 
evidenced by the VA physician's assessment.  There was no 
other evidence referred to in the initial VA benefit 
application or VA examination report.   

The rationale for the October 18, 1982 RO decision has been 
reported previously. Clearly, the decision was supported by 
and consistent with the evidence then of record.  The 
comprehensive history obtained in service was reviewed by the 
RO and supplemented with a contemporaneous interview and 
examination of the veteran.  There was no current diagnosis 
of a right knee disability that could not have reasonably 
been accounted for in the presentation of bipartite patella.

The veteran's arguments requiring some discussion of the 
current legal standard for VA adjudication of claims that 
turn on the presumption of soundness appears in Gahman v. 
West, 13 Vet. App. 148 (1999); Vanerson v. West, 12 Vet. App. 
254 (1999) and Miller v. West, 11 Vet. App. 345 (1998).  The 
applicable law and regulations in effect in 1982 are in 
accord with the current regulations that provide that VA must 
demonstrate through clear and unmistakable evidence that the 
veteran had a preexisting right knee disability to rebut the 
presumption of soundness to which he is entitled.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Such evidence is undebatable evidence, that is, evidence that 
cannot be misinterpreted or misunderstood.  The determination 
requires that all evidence of record be considered.  
Vanerson, 12 Vet. App. at 258-59, 261.  It is well 
established that recorded history from a claimant relied on 
by a medical board without contemporaneous clinical evidence, 
mention of a diagnosis or examination is not clear and 
unmistakable evidence to rebut the presumption of soundness.  
Gahman, 13 Vet. App. at 150-51; Miller, 11 Vet. App. at 348.  
The medical board determination here appears to have relied 
on the history recorded on several occasions and reasonably 
interpreted by the RO as establishing the presence of 
chondromalacia before service.  

In addition, the RO rating board could attach particular 
significance to the VA physician's conclusion that did not 
find chondromalacia of the right knee.  In essence there was 
probative evidence in the contemporaneous record against the 
claim that the veteran was orthopedically sound when he 
entered service and no evidence of worsened disability of the 
right knee on examination after service.  See, for example, 
Gahman, 13 Vet. App. at 151; Vanerson, 12 Vet. App. at 261-62 
and Miller, 11 Vet. App. at 348.

The basis for RO determination regarding aggravation is 
readily apparent from the record.  The RO could have 
reasonably concluded there was no aggravation in view of the 
medial evidence in service, no record of treatment after 
service, and the report on the initial VA examination.  Thus 
the RO presumably based this conclusion in favor of 
preexisting disability that was not aggravated on a review of 
the entire record of disability.  

The Board finds that the record did not provide undebatable 
evidence that a right knee disability was aggravated or 
permanently worsened in service when all the evidence is 
considered.  Nor did it undebatably establish such disability 
was incurred in service since the chondromalacia was not 
found on VA examination.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999); Maxon v. West, 12 Vet. App. 453, 459-60 
(1999).  CUE requires a high standard of proof and the record 
did not compel a favorable determination without establishing 
an increase in disability or current disability of the right 
knee incurred initially in service.  The record was not 
undebatable on this point.

Clearly, the applicable law and regulations extant at the 
time of the 1982 RO decision were correctly applied and it 
has not otherwise been shown.  The facts as they were known 
at the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked, or 
that such evidence was brought to the RO's attention but not 
obtained.   

In summary, the facts as they were known to the RO in October 
1982 lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, the Board finds that the criteria for CUE 
existing in the prior final RO decision of October 18, 1982 
have not been met.  Disagreement with the way the evidence 
was evaluated is not a claim of CUE.  Therefore, the Board 
must find that the rating decision of October 1982 at issue 
was in accord with acceptable rating judgment.  Clearly, it 
was not shown that the evidence compelled service connection 
as claimed.  See Bierman v. Brown, 6 Vet. App. 125, 131 
(1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 




The weight and probative value given to a particular 
examination report or treatment record involves judgment.  
Accordingly, the Board finds that the rating decision in 
question did not contain error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result regarding the claim of service connection for a 
disability of the right knee would have been manifestly 
different but for the error.  See also Baldwin v. West, 13 
Vet. App. 1 (1999). 


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
disability of the right knee.

Factual background

As noted in the discussion of the veteran's claim of CUE, the 
RO in October 1982 denied service connection for a disability 
of the right knee.  The RO notice letter was sent to the 
veteran's address of record and he did not file a timely 
appeal.  The RO in 1982 considered his service medical 
records and a contemporaneous VA medical examination.  He 
sought to reopen this claim in 1992 with the submission of 
additional evidence.

The record was supplemented in 1992 with private medical 
records that began in the 1980's and included references to 
the right knee.  A VA examiner in 1993 recorded the veteran's 
history of symptoms and made a diagnosis of chronic 
synovitis.  This record was supplemented with hearing 
testimony.  The Board in July 1997 concluded that this 
evidence did not present a reasonable possibility of a 
changed outcome and declined to reopen the claim.  

In December 1999, the veteran submitted several lay 
statements in support of his application to reopen the claim.  
Two persons recalled in essence that the veteran did not have 
any knee problem in the mid-1960's.  

His spouse said she had known him for almost 35 years and 
that he first had evidence of right knee problems in the mid 
1970's.  Another family member recalled his knee discomfort 
in the years since service to the present time. 


Criteria

The following are additional relevant laws and regulations:

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5103A) provides that 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the United States Court of Appeals for Veterans 
Claims (VA Claims Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  

Thus, the well groundedness requirement did not apply with 
respect to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there s an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The veteran seeks to reopen his claim for service connection 
for a disability of the right knee, a claim that the Board 
most recently declined to reopen in July 1997.  In essence, 
when the Board finally denies a claim, as it did in declining 
to reopen the claim, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented or there is CUE in a prior determination.  As 
discussed earlier in this decision, such error is not shown 
in the 1982 RO decision.  CUE is not alleged to have been 
committed by the Board in 1997, and there is no argument for 
any nonstatutory basis to find either prior determination 
nonfinal.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally-denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1997 Board decision is the pertinent 
determination regarding a disability of the right knee.

At the time of the July 1997 Board decision, the evidence 
showed that the veteran was evaluated several years after he 
entered service after he gave a history of injury before 
entering military service.  The x-ray evidence confirmed 
bipartite patella of the right knee and clinically there was 
a reference to chondromalacia of the right knee.  As noted 
previously the veteran went before a medical board that 
recommended his removal from military service for variously 
diagnosed disabilities of the knees.  Following service the 
record showed that VA examined him in 1982 and found 
bipartite patella.  The examiner did not find chondromalacia 
of the right knee or other disability of the right knee.  

In 1992, the veteran supplemented the record with hearing 
testimony and private medical records that contained a 1988 
reference to right knee sprain and a 1993 statement that he 
took medication for his knees.  The VA examiner in 1993 
received a comprehensive history from the veteran and 
reported right knee synovitis and degenerative arthritis.  

Thereafter, the Board in 1997, in declining to reopen the 
veteran's claim, noted the pertinent evidence on file in 1982 
and thereafter.  The Board found that the additional evidence 
did not create a reasonable possibility of changing the 
outcome reached in 1982.  

The next reference to the right knee was in lay statements 
received in 1999 that, in essence, sought to document right 
knee complaints beginning in military service.  What has 
changed since the 1997 Board decision is the interpretation 
of the applicable test for new and material evidence as a 
result of the Hodge decision.   There is also evidence of 
continuity of right knee complaints, albeit from lay 
observation.  However, these are presumed truthful and 
constitute probative evidence.  

In view of this evidence the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claim for service connection for a disability of 
the right knee.  The evidence received since the 1997 Board 
decision is not essentially cumulative of earlier evidence. 

VA must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen a claim.  
The additional evidence regarding the claimed right knee 
disability is not cumulative, thereby passing the first test.  
There were no earlier statements of this kind, which are 
relevant to the question of continuity of right knee symptoms 
since military service.  The additional evidence viewed with 
that previously of record is new and material evidence as it 
bears directly and substantially upon the issue at hand, and 
being neither solely duplicative nor cumulative, it is 
significant and must be considered in order to decide the 
merits of the claim fairly.  This evidence shows other right 
knee disability reported as synovitis and arthritis 38 C.F.R. 
§ 3.156(a).  

The Board's analysis must end in view of the recently enacted 
legislation that significantly impacts the de novo review 
that must now be completed.  This will be discussed in detail 
in the remand portion of this decision. 


ORDER

The October 18, 1982 rating decision, wherein the RO denied 
entitlement to service connection for a disability of the 
right knee, did not constitute CUE.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
disability of the right knee, the appeal is allowed to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal that has a direct 
effect upon the matters on appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Additionally, the Board's review of the evidentiary record 
discloses that a contemporaneous comprehensive VA special 
orthopedic examination with competent medical opinion would 
material assist in the adjudication of the claimant's appeal.  
In this regard, in view of the new and material evidence 
documenting apparently chronic right knee symptomatic 
complaints during the post service years, a VA medical 
specialist must analyze the evidentiary record to ascertain 
whether any current right knee disorder(s) no matter how 
diagnosed are related to service on any basis.  

Additionally, the veteran may have additional medical 
evidence with which to supplement the record, referable to 
treatment of his right knee symptomatology and diagnosed 
disorders.

Accordingly, in light of the development required under 
38 C.F.R. § 3.311 and mandated by the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his right knee symptomatology before 
he entered military service in 1964, and 
anytime after service.  After securing 
any necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
who has not previously examined him, to 
determine the nature, extent of severity, 
and etiology of any right knee 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.  

After the completion of the examination 
and the review of the claims folder, the 
examiner should respond to the following: 

(1) Did the veteran have a preexisting 
right knee disorder upon entrance into 
active service in July 1964 and, if so, 
what evidence is relied upon to establish 
preexistence?  

If the opinion is in the affirmative, 
then the examiner should further opine as 
to whether or not it the preexisting 
disorder was aggravated during service 
under the analysis set forth in Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994).  

Finally, if the examiner is of the 
opinion that a right knee disorder did 
not preexist service, then the examiner 
should indicate whether or not the 
veteran's current right knee disorder(s) 
is/are related to the right knee 
complaints for which the veteran was 
treated during service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should review for 
informational purposes VBA Fast Letters 
00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a disability of the right 
knee on a de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO, however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



